Citation Nr: 0833752	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a uterine disorder, 
claimed as fibroids and hysterectomy.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as arthritis.

4.  Entitlement to service connection for a left shoulder 
disorder, claimed as arthritis.

5.  Entitlement to service connection for a right ankle 
disorder, claimed as arthritis.

6.  Entitlement to service connection for a left ankle 
disorder, claimed as arthritis.

7.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).

With the exception of the issue of entitlement to service 
connection for a uterine disorder, claimed as fibroids and 
hysterectomy, the above-captioned issues are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service medical records show that she 
experienced severe abdominal cramping, vaginal bleeding, 
dysmenorrhea, and was noted on two separate occasions to have 
a retroverted uterus.

2.  The veteran underwent a total abdominal hysterectomy in 
March 2000 after uterine fibroids, menorrhagia, and severe 
dysmenorrhea were unresponsive to conservative medical 
management.

3.  The weight of the evidence of record relates the 
veteran's uterine disorder to her military service.


CONCLUSION OF LAW

A uterine disorder, to include hysterectomy and fibroids, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
veteran's appeal may proceed, as action favorable to the 
veteran is being taken in granting the issue on appeal.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that beginning in 
November 1979, she reported experiencing severe abdominal 
cramping on a monthly basis at the time of her menses.  
Records from September 1981 and August 1983 both show that 
she had a "retroverted" uterus.  The veteran underwent an 
elective tubal ligation in April 1987, but continued to 
experience pain and bleeding in August 1987.  Two years 
later, in September 1989, the veteran was still experiencing 
irregular menses, with abdominal pain and cramping, and the 
examining military physician ordered a pelvic ultrasound.  
Finally, and perhaps most critically, the veteran's final 
examination before her service separation, in July 1994, 
noted an abnormal pelvic examination.  

Eight months subsequent to service, a February 1996 VA 
gynecological examination was noted to be normal; however, 
critically, the examiner was unable to palpate the veteran's 
uterus due to her large abdomen.  One year later, the veteran 
was diagnosed with questionable uterine fibroids.  
Interestingly, the veteran reported to her private physician 
in October 1997 that she had experienced abdominal cramping 
in service, and had been told by the military base 
gynecologist that she had a "fibroid uterus."  June 1998 
private medical records reveal that she had fibroids which 
were only symptomatic during her menses.  Although there was 
no evidence of fibroids during a routine visit in October 
1998, by July 1999 the veteran's menses were again erratic, 
and by November 1999 she was experiencing heavy periods, 
significant cramping, and was again diagnosed with probably 
uterine fibroids despite no fibroids being visible on plain 
film.  Ultimately, the veteran underwent a total abdominal 
hysterectomy in March 2000, after uterine fibroids, 
menorrhagia, and severe dysmenorrhea were unresponsive to 
conservative medical management.

Based on the evidence of record, it is clear that the 
veteran's uterine disorder began in service and has been a 
chronic disorder that has continued through her service 
separation and into the postservice period.  The pertinent 
regulation, 38 C.F.R. § 3.303(b), requires for a finding of 
service connection to be made, that there be either a chronic 
disability resulting from any inservice occurrence of an 
injury or disease, and if there is no resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2007).  In this case, even 
if the veteran did not have a diagnosis of uterine fibroids 
in service, it is clear that her symptoms, which were 
consistent through service and continuous through the 
postservice period (especially as shown in less than a 2 year 
gap between service separation and the diagnosis of uterine 
fibroids), all constitute one continuous disorder.  

Moreover, the evidence weighing the most heavily against the 
veteran's claim, the February 1996 VA examination showing no 
evidence of uterine fibroids, clearly reflects that her 
uterus was not examined; hence, there is no way to know 
definitively that fibroids did not exist at that time.  
Additionally, it is of particular interest that the veteran 
may not have been diagnosed with uterine fibroids via 
ultrasound in service due to the lack of available technology 
with which to conduct these tests, as noted in the October 
1997 private medical record.  Finally, the veteran's 
testimony during her July 2008 hearing before the Board was 
credible and consistent with the evidence of record that 
shows chronicity and continuity of her symptomatology.  For 
these reasons, the weight of the evidence shows that the 
veteran's uterine disorder was initially manifested by 
inservice abnormal gynecological symptoms and later by 
uterine fibroids, and ultimately resulting in her 2000 total 
abdominal hysterectomy.  Accordingly, service connection for 
a uterine disorder is warranted.


ORDER

Service connection for a uterine disorder, claimed as 
fibroids and hysterectomy, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.


REMAND

In this case, the record reflects that the veteran 
experienced back, hip, and leg pain unresolved by physical 
therapy or over the counter medications in 1982 following a 
motor vehicle accident in January of that year.  However, it 
appears from the record that this pain resolved by the end of 
1982, and the veteran began to again experience back, hip, 
and leg pain unresolved by physical therapy or over the 
counter medications beginning in 1988, continuing to 
experience this pain through her service separation in 1995.  
This pain was further unexplained when objective clinical 
testing, to include January 1995 nerve conduction studies and 
February 1995 x-rays, showed no evidence of neuropathy or 
orthopedic abnormalities, respectively, and the veteran 
consistently reported that she had experienced no acute 
trauma to these areas.  Subsequent to service, the veteran 
was diagnosed in July 2004 with fibromyalgia after 
complaining of a 10 year history of diffuse pain, involving 
her neck, shoulders, arm, and hands, and having no relief 
through over the counter medications.  Physical examination 
showed diffuse tenderness at fibromyalgia trigger points.  
The diagnosis of fibromyalgia was continued through October 
2007.

As noted above, a finding that a disability is service-
connected requires a medical nexus between the veteran's 
current disorder and her military service.  To that end, 
while the veteran's inservice and postservice symptoms are 
similar, there is a nine year gap between her service 
separation and her first diagnosis of fibromyalgia, and the 
record does not contain a medical nexus opinion as to the 
relationship between her fibromyalgia and her inservice 
symptoms.  For the Board to conclude that the two are related 
would be improper, as it is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
the veteran's conclusion that they are related is also not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (1).  For these 
reasons, remand is required so that an objective medical 
opinion can be obtained.

Additionally, the record reflects that the veteran's claims 
for service connection for a right shoulder disorder, a left 
shoulder disorder, a right ankle disorder, and a left ankle 
disorder, all claimed as arthritis, as well as for 
sarcoidosis, were all denied by rating decisions dated in 
October 2005 or January 2006.  To that end, in a September 
2006 statement, the veteran indicated that she wished the 
statement to be considered as her "Form 9 to appeal VA 
findings (NOD) dated August 28, 2006."  Interpreting the 
veteran's submission liberally, it is clear that she intended 
said submission to perfect an appeal, in lieu of an official 
VA Form 9, with respect to the five issues addressed in the 
August 28, 2006, statement of the case.  August 2006 SOC.  
See 38 C.F.R. § 20.202 (2007).  

With respect to the issue of service connection for 
sarcoidosis, the veteran submitted a second, official VA Form 
9 in August 2007, but the RO took this as if the veteran were 
attempting to reopen her claim.  However, as the September 
2006 submission perfected the veteran's appeal with respect 
to this issue, the August 2007 substantive appeal simply 
confirms her intent to continue her appeal.  Moreover, on the 
August 2007 VA Form 9, the veteran indicated that she wanted 
a hearing before a member of the Board to be held at the RO.  
Because the issue was timely perfected in September 2006, and 
the veteran's July 2008 Board hearing did not provided her an 
opportunity to provide testimony on this issue, remand is 
required so that such an opportunity may be granted.

With respect to the remaining issues, the veteran's September 
2006 substantive appeal did not indicate whether she desired 
a hearing.  In the interest of protecting the veteran's due 
process right to a hearing, remand is also required to 
clarify whether the veteran wishes to present testimony with 
respect to these issues.

Accordingly, the issues of entitlement to service connection 
for a right shoulder disorder, a left shoulder disorder, a 
right ankle disorder, and a left ankle disorder, all claimed 
as arthritis, as well as for sarcoidosis, are remanded for 
the following actions:

1.  The RO must contact the veteran and 
request that she clarify which, if any, 
issues (right shoulder disorder, a left 
shoulder disorder, a right ankle 
disorder, and a left ankle disorder) she 
wishes to present testimony before the 
Board, and if so, whether she desires to 
have a hearing by video, in person at 
the RO, or in person in Washington, D.C.  
The veteran must be advised that while 
it is her choice as to the location and 
format of said hearing, that a hearing 
before the Board at the RO will be 
scheduled with respect to the issue of 
service connection for sarcoidosis, and 
that she would be able to present 
testimony at that hearing with respect 
to any of the additional issues.

2.  Once the above actions have been 
accomplished, the RO must place the 
veteran's name on the docket for a 
hearing before the Board to be held at 
the RO, with respect to the issue of 
service connection for sarcoidosis, 
and/or on the docket for a hearing in 
the format and/or location chosen by the 
veteran with respect to the remaining 
issues being remanded. 

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of her 
fibromyalgia.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether the 
veteran's diagnosed fibromyalgia is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided. The report 
prepared must be typed.

4.  If an examination is ultimately 
scheduled, the RO must notify the 
veteran that it is her responsibility to 
report for any examination scheduled, 
and to cooperate in the development of 
the claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must then readjudicate the 
veteran's claim for service connection 
for fibromyalgia.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and her representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


